Title: From George Washington to Benjamin Lincoln, 1 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir.
                            Head Quarters May 1st 1782
                        
                        Colo. Hall of the Delaware Regiment writes me that General Greene has transmitted to the  of the Delaware State—Charges against him, of being absent from his Regt since 1778—drawing his
                            full rations of Provisions & forage at his Home and giving furloughs & discharges to Men for compensations
                            in Grain for his own use—he requests me to order him tried at Head Quarters or Philadelphia My answer I take the Liberty
                            to enclose and must beg the favor of you to forward it to him in such a manner as that I may be assured of its having
                            reached him. I am Sir your most humble Obdt Servt
                        
                            G.W.
                        
                    